—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered July 30, 1997, convicting him of robbery in the second degree (three counts), robbery in the third degree, unauthorized use of a vehicle in the third degree, and theft of services, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the integrity of the Grand Jury proceeding was impaired by the use of an interpreter who failed to accurately translate the complainant’s testimony is without merit. The complainant, who understood some English, gave no indication during the Grand Jury proceeding that the interpreter was translating his testimony inaccurately, and the record is devoid of evidence that any error in translation occurred. Accordingly, the Supreme Court properly denied the defendant’s motion to dismiss the indictment (see, People v Gil, 251 AD2d 121; People v Rivera, 199 AD2d 288; People v Perez, 198 AD2d 446, 447).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Altman and Krausman, JJ., concur.